DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed 1/26/2022.
Claims 21-40 are presented for examination.  

Priority
Acknowledgment is made of applicant's claims benefit of provisional application number 62/748,571 with filing date of 10/22/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-30 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-9 and 12-15 of Patent No. 11,204,677 B2 (hereinafter Patent ‘677).

Regarding claims 21-30 and 40, in the table below, the left side contain the respective claims in the instant application while the right side contains portions of claims 1-3, 5-9 and 12-15 of Patent ‘677:
17/528,429 (Instant Application)
11,204,677 (Patent ‘677)
(Claim 21) A system comprising: 
a) a display; 
b) user input; 
c) a set of preoperative images associated with a patient; and 
d) a processor configured to provide a virtual camera placement interface to a user via the display and receive inputs via the user input; 


wherein the virtual camera placement interface comprises a set of preoperative image panes and a virtual camera view, 


wherein each of the set of preoperative image panes corresponds to a distinct viewpoint and 






comprises a preoperative image selected from the set of preoperative images based on the distinct viewpoint, and



wherein the user input is operable to move a cursor over and make selections from the set of preoperative image panes, e) wherein the processor is further configured to: 



i) define a first point based upon a first selection received via the user input, 
wherein the first selection comprises a point on one of the set of preoperative image panes that corresponds to a first cursor position of the cursor when the first selection is received and the distinct viewpoint corresponding to the preoperative image pane on which the first cursor position is located 



(1) define a second point based upon a second cursor position of the cursor located on any of the set of preoperative image panes and the distinct viewpoint corresponding to the preoperative image pane on which the second cursor position is located, and 

(2) display a real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point.
(Claim 1) A system comprising:
(a) a display; 
(b) user input; 
(c) a set of preoperative images associated with a patient; and 
(d) a processor configured to provide a virtual camera placement interface to a user via the display and receive inputs via the user input; 


wherein the virtual camera placement interface comprises a set of preoperative image panes and a virtual camera view, 

wherein each of the set of preoperative image panes corresponds to a viewpoint, wherein the set of preoperative image panes comprises preoperative image panes corresponding to a top-down viewpoint, a side viewpoint, and a frontal viewpoint, 

wherein each of the set of preoperative image panes comprises a preoperative image from the set of preoperative images displayed from the viewpoint corresponding to the preoperative image pane which comprises it, and 

wherein the user input is operable to move a cursor over and make selections from the set of preoperative image panes, wherein the processor is further configured to: 


(i) define a first point based upon a first selection received via the user input, 
wherein the first selection comprises a point on one of the set of preoperative image panes that corresponds to a first cursor position of the cursor when the first selection is received and is based upon the viewpoint corresponding to the preoperative image pane comprising the point corresponding to the first cursor position of the cursor when the first selection is received, 

(ii) define a second point based upon (A) a second cursor position of the cursor located on any of the set of preoperative image panes, and (B) the viewpoint corresponding to the preoperative image pane on which the second cursor position is located, and 

(iii) display a real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point.
(Claim 22) The system of claim 21, wherein the processor is further configured to: 

a) change the second point as the cursor moves and the second cursor position changes, and 
b) update the real-time virtual endoscopic preview as the second point is changed.  
(Claim 2) The system of claim 1, wherein the processor is further configured to:

(i) change the value of the second point as the cursor moves and the second cursor position changes, and
(ii) update the real-time virtual endoscopic preview as the second point is changed.
(Claim 23) The system of claim 21, wherein the processor is further configured to: 
a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, and 
b) create a virtual camera definition based upon the first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure.  
(Claim 3) The system of claim 1, wherein the processor is further configured to:
(i) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, and
(ii) create a virtual camera definition based upon the first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure.
(Claim 24) The system of claim 21, wherein the processor is further configured to, when displaying the real-time virtual endoscopic preview: 
a) determine a spatial relationship between the first point and the second point, 
b) create a route through the set of preoperative images based upon the spatial relationship, and 
c) display a sequence of flythrough images in the virtual camera view based upon the route.  
(Claim 5) The system of claim 1, wherein the processor is further configured to, when displaying the real-time virtual endoscopic preview:
(i) determine a spatial relationship between the first point and the second point,
(ii) create a route through the set of preoperative images based upon the spatial relationship, and
(iii) display a sequence of flythrough images in the virtual camera view based upon the route.
(Claim 25) The system of claim 24, wherein the sequence of flythrough images comprises a plurality of sequential images selected from the set of preoperative images and arranged in an order that they would be viewed while traversing the route.  
(Claim 6) The system of claim 5, wherein the sequence of flythrough images comprises a plurality of sequential images selected from the set of preoperative images and arranged in the order that they would be viewed while traversing the route.

(Claim 26) The system of claim 24, wherein the virtual camera placement interface comprises a set of navigation controls, and wherein the processor is further configured to, perform an action in response to inputs via the set of navigation controls, wherein the action is selected from at least one of: 

a) adjust a speed and order at which the sequence of flythrough images is displayed, 






b) pause display of the sequence of flythrough images, 
c) display a new image from the set of preoperative images in the virtual camera view based upon inputs indicating a change to one or both of the view position and orientation from an initial view position and orientation provided by the route, and 
d) change one or both of the first point and the second point based upon the new image.  
(Claim 7) The system of claim 5, wherein the virtual camera placement interface comprises a set of navigation controls, and wherein the processor is further configured to, in response to inputs via the set of navigation controls, 



adjust the speed and order at which the sequence of flythrough images is displayed.
(Claim 8) The system of claim 7, wherein the processor is further configured to, in response to inputs via the set of navigations controls:

(i) pause display of the sequence of flythrough images,
(ii) display a new image from the set of preoperative images in the virtual camera view based upon inputs indicating a change to one or both of the view position and orientation from an initial view position and orientation provided by the route, and
(iii) change the value of one or both of the first point and the second point based upon the new image.
(Claim 27) The system of claim 26, wherein the processor is further configured to, 
when the new image is displayed, update one or more of the preoperative image panes to comprise a new preoperative image from the set of preoperative images, wherein the new preoperative image for each is determined based upon its proximity and relationship to the new image.  
(Claim 9) The system of claim 8, wherein the processor is further configured to, 
when the new image is displayed, update one or more of the preoperative image panes to comprise a new preoperative image from the set of preoperative images, wherein the new preoperative image for each is determined based upon its proximity and relationship to the new image.

	
(Claim 28) The system of claim 21, wherein the processor is further configured to: 
a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, 







b) based upon a swap selection received via the user input, swap the first point and the selected second point, and 


c) display the real-time virtual endoscopic preview in the virtual camera view based upon the swap of the first point and the selected second point.  
(Claim 12) The system of claim 1, wherein the processor is further configured to:
(i) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point,
(ii) display the real-time virtual endoscopic preview in the virtual camera view based on a virtual camera located at the first point and oriented toward the selected second point,
(iii) based upon a swap selection received via the user input, swap the values of the first point and the selected second point, and
(iv) display the real-time virtual endoscopic preview in the virtual camera view based upon a virtual camera located at the changed first point and oriented toward the changed selected second point.

(Claim 29) The system of claim 21, wherein the processor is further configured to: 
a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, 
b) based upon a modify selection received via the user input, discard one of the first point or the selected second point, 
c) define a modified point based upon a third cursor position, wherein the modified point is the point that was discarded, and 
d) display the real-time virtual endoscopic preview in the virtual camera view based upon a retained point and the modified point, wherein the retained point is the point that was not discarded.  
(Claim 13) The system of claim 1, wherein the processor is further configured to:
(i) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point,
(ii) based upon a modify selection received via the user input, discard the selected value of one of the first point or the selected second point,
(iii) define a modified point based upon a third cursor position, wherein the modified point is the point whose value was discarded, and
(iv) display the real-time virtual endoscopic preview in the virtual camera view based upon a retained point and the modified point, wherein the retained point is the point whose value was not discarded.
(Claim 30) The system of claim 21, wherein the processor is further configured to, prior to the first selection being received via the user input:
a) define the first point based upon the first cursor position located on one of the set of preoperative image panes, 
b) define the second point based upon the viewpoint corresponding to the preoperative image pane on which the first cursor position is located, and 
c) display the real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point.  
(Claim 14) The system of claim 1, wherein the processor is further configured to, prior to the first selection being received via the user input:
(i) define the first point based upon the first cursor position located on one of the set of preoperative image panes,
(ii) define the second point based upon the viewpoint corresponding to the preoperative image pane on which the first cursor position is located, and
(iii) display the real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point.
(Claim 40) A method for configuring a virtual camera in 3-D space with a virtual camera placement interface, comprising: 


a) displaying a set of preoperative image panes via the virtual camera placement interface, wherein each of the set of preoperative image panes corresponds to a distinct viewpoint 






and comprises a preoperative image selected from a set of preoperative images based on the distinct viewpoint;




b) defining a first point based upon receiving a first selection from a user via the virtual camera placement interface, 
wherein the first selection comprises a point on one of the set of preoperative image panes that corresponds to a first cursor position of a cursor when the first selection is received 



and the distinct viewpoint corresponding to the preoperative image pane on which the first cursor position is located;


c) defining a second point based upon a second cursor position of the cursor on any of the set of preoperative image panes and the distinct viewpoint corresponding to the preoperative image pane on which the second cursor position is located; and 

d) displaying a real-time virtual endoscopic preview via the virtual camera placement interface based upon the first point and the second point.   
(Claim 15) A method for configuring a virtual camera in 3-D space with a virtual camera placement interface, comprising the steps: 

(a) displaying a set of preoperative image panes via the virtual camera placement interface, wherein each of the set of preoperative image panes corresponds to a viewpoint, wherein the set of preoperative image panes comprises preoperative image panes corresponding to a top-down viewpoint, a side viewpoint, and a frontal viewpoint, 
wherein each of the set of preoperative image panes comprises a preoperative image from a set of preoperative images associated with a patient displayed from the viewpoint corresponding to the preoperative image pane which comprises it; 

(b) defining a first point based upon receiving a first selection from a user via the virtual camera placement interface, 
wherein the first selection comprises a point on one of the set of preoperative image panes that corresponds to a first cursor position of a cursor positioned by the user over that preoperative image pane 
and is based upon the viewpoint corresponding to that preoperative image pane;


(c) defining a second point based upon (i) a second cursor position of the cursor located on any of the set of preoperative image panes, and (ii) the viewpoint corresponding to the preoperative image pane on which the second cursor position is located; 

(d) displaying a real-time virtual endoscopic preview via the virtual camera placement interface based upon the first point and the second point; and 

(e) changing the value of the second point as the cursor is moved by the user and the second cursor position changes.


Claims 31 and 38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of Patent No. 11,204,677 B2 (hereinafter Patent ‘677) in view of Wiemker et al. (hereinafter Wiemker), US 2014/0344742 A1.

Regarding claims 31 and 38, in the table below, the left side contain the respective claims in the instant application while the right side contains portions of claim 20 of Patent ‘677 in view of Wiemker:
17/528,429 (Instant Application)
11,204,677 (Patent ‘677)
(Claim 31) A system comprising: 
a) a display; 
b) user input;
c) a set of preoperative images associated with a patient; and 
d) a processor configured to 
i) generate a three-dimensional model of an anatomy of a patient based on the set of preoperative images; and 

ii) provide a virtual camera placement interface to a user via the display and receive inputs via the user input; 

wherein the virtual camera placement interface comprises a set of image panes and a virtual camera view, 

wherein each of the set of image panes corresponds to a distinct viewpoint and 

comprises a rendered view of the three-dimensional model based on the distinct viewpoint, and

wherein the user input is operable to move a cursor over and make selections from the set of image panes, e) wherein the processor is further configured to: 


i) define a first point based upon a first selection received via the user input, wherein the first selection comprises a point on one of the set of image panes that corresponds to a first cursor position of the cursor when the first selection is received and the distinct viewpoint corresponding to the image pane on which the first cursor position is located 


ii) define a second point based upon a second cursor position of the cursor located on any of the set of image panes and the distinct viewpoint corresponding to the image pane on which the second cursor position is located, and 

iii) display a real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point.


(Claim 38) The system of claim 31, wherein the processor is further configured to: 
a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, 
b) based upon a modify selection received via the user input, discard one of the first point or the selected second point, 
c) define a modified point based upon a third cursor position, wherein the modified point is the point that was discarded, and 
d) display the real-time virtual endoscopic preview in the virtual camera view based upon a retained point and the modified point, wherein the retained point is the point that was not discarded.    
(Claim 20) A system comprising:
(a) a display; 
(b) user input; 
(c) a set of preoperative images associated with a patient; and 
(d) a processor configured to 
(Wiemker)


provide a virtual camera placement interface to a user via the display and receive inputs via the user input; 

the virtual camera placement interface comprising a set of preoperative image panes and a virtual camera view, 

wherein each of the set of preoperative image panes comprises a preoperative image from the set of preoperative images, and
(Wiemker)


wherein the user input is operable to move a cursor over and make selections from the set of preoperative image panes, wherein the processor is further configured to: 


(i) define a first point based upon a first selection received via the user input, wherein the first selection comprises a point on one of the set of preoperative image panes, 
(Wiemker)




(ii) define a second point based upon a cursor position of the cursor on one of the set of preoperative image panes, 
(Wiemker)



(iii) display a real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point,




(iv) receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, 
(v) based upon a modify selection received via the user input, discard the selected value of one of the first point or the selected second point, 
(vi) define a modified point based upon the cursor position, wherein the modified point is the point whose value was discarded, and 
(vii) display the real-time virtual endoscopic preview in the virtual camera view based upon a retained point and the modified point, wherein the retained point is the point whose value was not discarded.

Regarding the subject matter of instant application claim 31, in the same field of endeavor, Wiemker teaches or suggests generate a three-dimensional model of an anatomy of a patient based on the set of preoperative images ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors, some of which can be shared, [0041] Pre-operative images 111, such as diagnostic volumetric CT images…serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  The images 111 are employed for planning…to provide slices used to update the display 118 when planning a path, [0042] the depth (the third dimension) is updated by image processing, [0048] The Endoluminal-View 404 may be computed as a direct volume rendering; this suggests a processor provides functions (and a processor configured to) of various elements shown in FIG. 5 GUI 400 including computing Endoluminal-View 404 direct volume rendering (generate a three-dimensional model) of patient anatomy (of an anatomy of a patient) based on pre-operative images 111 (based on the set of preoperative images)); and wherein each of the set of image panes corresponds to a distinct viewpoint and comprises a rendered view of the three-dimensional model based on the distinct viewpoint ([0043] Referring to FIG. 5, an illustrative graphical user interface 400 includes a plurality of viewports 402, 404, 406 and 408…configured with different orientations…Viewport 404 includes a pre-operative image volume or a computer generated image volume.  The viewports 402, 404, 406 and 408  are preferably all coupled geometrically; this suggests the plurality of viewports comprises viewport 404 (and wherein each of the set of image panes corresponds to a distinct viewpoint) of the computer generated image volume showing the 3D model of the patient anatomy as shown in FIG. 5 (and comprises a rendered view of the three-dimensional model) geometrically coupled with the orientation (based on the distinct viewpoint) of the other viewports), and i) define a first point based upon a first selection received via the user input ([0034] Interface 120 may include hardware devices, such as, a keyboard, mouse, a joystick or any other peripheral or control, may include software devices, such as virtual controls, panels, display panes, etc. or a  combination of both devices to permit user interaction with the workstation 112 for pointing control 108, [0049] A mouse click in the Standard-View 402 may be employed to trigger a rendering of an Endoluminal-View 404 at the mouse click point, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; this suggests defining a starting point (define a first point) for a mouse drag based on a mouse click (based upon a first selection) received using the mouse interface (received via the user input)), wherein the first selection comprises a point on one of the set of image panes that corresponds to a first cursor position of the cursor when the first selection is received and the distinct viewpoint corresponding to the image pane on which the first cursor position is located ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume, [0049] A mouse click in the Standard-View 402 may be employed to trigger a rendering of an Endoluminal-View 404 at the mouse click point, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; this suggests the mouse click (wherein the first selection) of the start position comprises a mouse click point (comprises a point) on the Standard-View 402 (on one of the set of) or other views 406 and 408 (image panes) utilizing pre-operative images 111 such as diagnostic volumetric CT images on which is shown a generated virtual line (that corresponds to a first cursor position of the cursor) as a starting position when user mouse clicks (when the first selection is received), the generated virtual line to provide a spatial reference with image information surrounding is concurrently viewable in a plurality of views including the click point on the Standard-View (and the distinct viewpoint corresponding to the image pane on which the first cursor is located)) ii) define a second point based upon a second cursor position of the cursor located on any of the set of image panes and the distinct viewpoint corresponding to the image pane on which the second cursor position is located ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume, [0049] A mouse click in the Standard-View 402 may be employed to trigger a rendering of an Endoluminal-View 404 at the mouse click point…It should be understood that updating any viewport may trigger the updates of the other views, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; because updating any viewport may trigger the updates of the other views this suggests that in block 510 when a path is extended by dragging a mouse to extend a visually rendered line (wherein the mouse cursor at the extended end point of the visually rendered line is construed as define a second point based upon a second cursor point of the cursor) in an image of the image volume displayed in Standard-View or other views 406 and 408 (located on any of the set of image panes) utilizing pre-operative images 111 such as diagnostic volumetric CT images on which is shown the generated virtual line along with the particular view (and the distinct viewpoint corresponding to the image pane) in which the mouse cursor clicked to establish the start point from which the mouse is dragged to extend the visually rendered line (on which the second cursor position is located)).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generate a three-dimensional model of an anatomy of a patient based on the set of preoperative images; and wherein each of the set of image panes corresponds to a distinct viewpoint and comprises a rendered view of the three-dimensional model based on the distinct viewpoint, and i) define a first point based upon a first selection received via the user input, wherein the first selection comprises a point on one of the set of image panes that corresponds to a first cursor position of the cursor when the first selection is received and the distinct viewpoint corresponding to the image pane on which the first cursor position is located ii) define a second point based upon a second cursor position of the cursor located on any of the set of image panes and the distinct viewpoint corresponding to the image pane on which the second cursor position is located as suggested by Wiemker.  Doing so would be desirable to address the needs of a user controlling three position and three orientation parameters of a currently displayed view plan of a workflow for setting of a number of path points in a three-dimensional CT image volume (Wiemker [0004]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 24-27, 31-32, 34-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wiemker et al. (hereinafter Wiemker), US 2014/0344742 A1.

Regarding independent claim 21, Wiemker teaches a system (FIG. 1 [0030] a system 100 (a system)) comprising: a) a display (FIG. 1 [0034] Workstation 112 may include a display (comprising a display)); b) user input (FIG. 1 [0034] Interface 120 (user input) may include hardware devices, such as, a keyboard, mouse, a joystick or any other peripheral or control, may include software devices, such as virtual controls, panels, display panes, etc. or a  combination of both devices to permit user interaction with the workstation 112 for pointing control 108); c) a set of preoperative images associated with a patient (FIG. 1 [0034] Workstation 112 may include a display 118 for viewing internal images of a subject (associated with a patient). The images may include preoperative images (a set of preoperative images), real-time camera images and/or real-time intra-operative images); and d) a processor configured to provide a virtual camera placement interface to a user via the display and receive inputs via the user input ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors, some of which can be shared, [0034] The display 118 is preferably configured to display one or more panes or view ports 124 in a graphical user interface (GUI) 106. The view ports 124 are preferably correlated such that they are updated simultaneously based on real or virtual trigger events. User interaction with the display 118 is further facilitated by an interface 120. Interface 120 may include hardware devices, such as, a keyboard, mouse, a joystick or any other peripheral or control, may include software devices, such as virtual controls, panels, display panes, etc. or a combination of both devices to permit user interaction with the workstation 112 for pointing control 108, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408. The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures, [0044] In an illustrative example, a mouse-movement in the Endoluminal-View 404 updates the other viewports 402, 406, 408 in real-time under the proposition that a current mouse point 412 would be the point in an airway wall 414 through which to advance a biopsy needle. The point 412 is determined by a viewing direction of this point in the virtual endoluminal rendering of viewport 404, and an underlying depth value of this point 412 in the virtual endoluminal rendering. Given this airway wall point coordinate, a virtual needle vector is computed as a vector between the airway wall point 412 and a current camera position of the Endoluminal-View 404. Alternatively, another position may be specified instead of the camera position; thus a processor provides functions (and a processor configured to provide) of various elements shown in FIG. 5 GUI 400 within which a current camera position of the Endoluminal-View 404 virtual rendering (a virtual camera placement interface) is displayed to a user of display 118 (to a user via the display) wherein user interactions is further facilitated by interface 120 (and receive inputs via the user input) such as a mouse), wherein the virtual camera placement interface comprises a set of preoperative image panes and a virtual camera view ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume, [0044] In an illustrative example, a mouse-movement in the Endoluminal-View 404 updates the other viewports 402, 406, 408 in real-time under the proposition that a current mouse point 412 would be the point in an airway wall 414 through which to advance a biopsy needle. The point 412 is determined by a viewing direction of this point in the virtual endoluminal rendering of viewport 404, and an underlying depth value of this point 412 in the virtual endoluminal rendering. Given this airway wall point coordinate, a virtual needle vector is computed as a vector between the airway wall point 412 and a current camera position of the Endoluminal-View 404; thus as shown in FIG. 5 a virtual current camera position of the Endoluminal-View 404 (and a virtual camera view) that is rendered within GUI 400 (wherein the virtual camera placement interface) that also comprises viewports 402, 406 and 408 utilizing pre-operative images 111 such as diagnostic volumetric CT images (comprises a set of preoperative image panes)), wherein each of the set of preoperative image panes corresponds to a distinct viewpoint ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume; thus suggests as shown in FIG. 5 GUI 400 comprising viewports 402, 406 and 408 utilizing pre-operative images 111 such as diagnostic volumetric CT images (wherein each of the set of preoperative image panes) are configured with a different orientation (corresponds to a distinct viewpoint)). 
Wiemker does not expressly teach wherein each of the set of preoperative image panes comprises a preoperative image selected from the set of preoperative images based on the distinct viewpoint, and wherein the user input is operable to move a cursor over and make selections from the set of preoperative image panes, e) wherein the processor is further configured to: i) define a first point based upon a first selection received via the user input, wherein the first selection comprises a point on one of the set of preoperative image panes that corresponds to a first cursor position of the cursor when the first selection is received and the distinct viewpoint corresponding to the preoperative image pane on which the first cursor position is located (1) define a second point based upon a second cursor position of the cursor located on any of the set of preoperative image panes and the distinct viewpoint corresponding to the preoperative image pane on which the second cursor position is located, and (2) display a real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point.  
However, Wiemker’s embodiments suggest wherein each of the set of preoperative image panes comprises a preoperative image selected from the set of preoperative images based on the distinct viewpoint ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume, [0044] In an illustrative example, a mouse-movement in the Endoluminal-View 404 updates the other viewports 402, 406, 408 in real-time under the proposition that a current mouse point 412 would be the point in an airway wall 414 through which to advance a biopsy needle. The point 412 is determined by a viewing direction of this point in the virtual endoluminal rendering of viewport 404, and an underlying depth value of this point 412 in the virtual endoluminal rendering. Given this airway wall point coordinate, a virtual needle vector is computed as a vector between the airway wall point 412 and a current camera position of the Endoluminal-View 404; this suggests as shown in FIG. 5 GUI 400 comprising viewports 402, 406 and 408 utilizing pre-operative images 111 such as diagnostic volumetric CT images are updated in real-time by mouse-movement in the Endoluminal-View 404 with pre-operative image volume image from the diagnostic volumetric CT images (and comprises a pre-operative image selected from the set of preoperative images) wherein pre-operative image volume image is updated within the viewports 402, 406 and 408 based on the viewport orientation (based on the distinct viewpoint)), and wherein the user input is operable to move a cursor over and make selections from the set of preoperative image panes ([0034] Interface 120 may include hardware devices, such as, a keyboard, mouse, a joystick or any other peripheral or control, may include software devices, such as virtual controls, panels, display panes, etc. or a  combination of both devices to permit user interaction with the workstation 112 for pointing control 108, [0049] A mouse click in the Standard-View (402) may be employed to trigger a rendering of an Endoluminal-View (404) at the mouse click point…a mouse click in the Reformatted-View 406 or 408 resets the central point of the Standard-View 402 as well as the camera point of the Endoluminal-View 404 to the selected point; this suggests user is able to move mouse interface (and wherein the user input) to affect pointing control 108 to Standard-View 402, Reformatted-View 406 or 408 to make mouse click on a selected view (is operable to move a cursor over and make selections from the set of preoperative image panes)), e) wherein the processor is further configured to ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor (wherein the processor is further configured to), by a single shared processor, or by a plurality of individual processors, some of which can be shared): i) define a first point based upon a first selection received via the user input ([0034] Interface 120 may include hardware devices, such as, a keyboard, mouse, a joystick or any other peripheral or control, may include software devices, such as virtual controls, panels, display panes, etc. or a  combination of both devices to permit user interaction with the workstation 112 for pointing control 108, [0049] A mouse click in the Standard-View 402 may be employed to trigger a rendering of an Endoluminal-View 404 at the mouse click point, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; this suggests defining a starting point (define a first point) for a mouse drag based on a mouse click (based upon a first selection) received using the mouse interface (received via the user input)), wherein the first selection comprises a point on one of the set of preoperative image panes that corresponds to a first cursor position of the cursor when the first selection is received and the distinct viewpoint corresponding to the preoperative image pane on which the first cursor position is located ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume, [0049] A mouse click in the Standard-View 402 may be employed to trigger a rendering of an Endoluminal-View 404 at the mouse click point, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; this suggests the mouse click (wherein the first selection) of the start position comprises a mouse click point (comprises a point) on the Standard-View 402 (on one of the set of) or other views 406 and 408 (preoperative image panes) utilizing pre-operative images 111 such as diagnostic volumetric CT images on which is shown a generated virtual line (that corresponds to a first cursor position of the cursor) as a starting position when user mouse clicks (when the first selection is received), the generated virtual line to provide a spatial reference with image information surrounding is concurrently viewable in a plurality of views including the click point on the Standard-View (and the distinct viewpoint corresponding to the preoperative image pane on which the first cursor is located)) (1) define a second point based upon a second cursor position of the cursor located on any of the set of preoperative image panes and the distinct viewpoint corresponding to the preoperative image pane on which the second cursor position is located ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume, [0049] A mouse click in the Standard-View 402 may be employed to trigger a rendering of an Endoluminal-View 404 at the mouse click point…It should be understood that updating any viewport may trigger the updates of the other views, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; because updating any viewport may trigger the updates of the other views this suggests that in block 510 when a path is extended by dragging a mouse to extend a visually rendered line (wherein the mouse cursor at the extended end point of the visually rendered line is construed as define a second point based upon a second cursor point of the cursor) in an image of the image volume displayed in Standard-View or other views 406 and 408 (located on any of the set of preoperative image panes) utilizing pre-operative images 111 such as diagnostic volumetric CT images on which is shown the generated virtual line along with the particular view (and the distinct viewpoint corresponding to the preoperative image pane) in which the mouse cursor clicked to establish the start point from which the mouse is dragged to extend the visually rendered line (on which the second cursor position is located)), and (2) display a real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated; this suggests as the mouse is dragged from a starting position (based upon the first point) mouse clicked in one of the views and then extended or retracted along a virtual line path to a mouse dragged changed position (and the second point) the virtual Endoluminal-View (in the virtual camera view) displayed is updated similar to image feedback from a real endoscopy (display a real-time virtual endoscopic preview)).
	Because Wiemker’s embodiments further describe user mouse interactions with the various views displayed within the Wiemker’s system for graphical path planning and device tracking, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestions into Wiemker’s system GUI displaying different views utilizing pre-operative images  such as diagnostic volumetric CT images, with a reasonable expectation of success, to teach wherein each of the set of preoperative image panes corresponds to a distinct viewpoint and comprises a preoperative image selected from the set of preoperative images based on the distinct viewpoint, and wherein the user input is operable to move a cursor over and make selections from the set of preoperative image panes , e) wherein the processor is further configured to: i) define a first point based upon a first selection received via the user input, wherein the first selection comprises a point on one of the set of preoperative image panes that corresponds to a first cursor position of the cursor when the first selection is received and the distinct viewpoint corresponding to the preoperative image pane on which the first cursor position is located (1) define a second point based upon a second cursor position of the cursor located on any of the set of preoperative image panes and the distinct viewpoint corresponding to the preoperative image pane on which the second cursor position is located, and (2) display a real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point.  This modification would have been motivated by the desire to further facilitate semi-automated path planning and speeding up the planning workflow (Wiemker [0004]).

Regarding dependent claim 22 Wiemker teaches the system of claim 21, wherein the processor is further configured to ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor (wherein the processor is further configured to), by a single shared processor, or by a plurality of individual processors, some of which can be shared): a) change the second point as the cursor moves and the second cursor position changes, and b) update the real-time virtual endoscopic preview as the second point is changed ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated; this suggests as the mouse is continued to be dragged from a second depth position (change the second point) on the visually rendered line path (and the second cursor position changes) the virtual Endoluminal-View displayed is updated with image slice (update the real-time virtual endoscopic preview) as the depth changes to a new depth position (as the second point is changed) on the line path).  

Regarding dependent claim 24, Wiemker teaches the system of claim 21, wherein the processor is further configured to ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor (wherein the processor is further configured to), by a single shared processor, or by a plurality of individual processors, some of which can be shared), when displaying the real-time virtual endoscopic preview: a) determine a spatial relationship between the first point and the second point ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated; this suggests the virtual Endoluminal-View updates similar to image feedback from a real endoscopy (when display the real-time virtual endoscopic preview) as the mouse is dragged from a starting position (the first point) extended along a visually rendered line path within an image volume (determine a spatial relationship between) to a changed position (and the second point)), b) create a route through the set of preoperative images based upon the spatial relationship ([0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure; this suggests once the starting position is established a path is extended (create a route) along the pathway structure rendered in the image volume (through the set of preoperative images) to the subsequent changed position (based upon the spatial relationship)), and c) display a sequence of flythrough images in the virtual camera view based upon the route ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; this suggests displaying image slices within the image volume also updates the endoluminal view (and display a sequence of flythrough images in the virtual camera view) as the mouse drag extends along the virtual line path (based upon the route)).  

Regarding dependent claim 25, Wiemker teaches the system of claim 24, wherein the sequence of flythrough images comprises a plurality of sequential images selected from the set of preoperative images and arranged in an order that they would be viewed while traversing the route ([0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; this suggests the image slices (wherein sequence of flythrough images) within the image volume updating the endoluminal view  as the mouse drag extends along the virtual line path are concurrently viewable on the other views (comprises a plurality of sequential images selected from the set of preoperative images) arranged by the orientation displayed by the view (in an order that they would be viewed) while the mouse drag extends along the virtual line path (while traversing the route)).  

Regarding dependent claim 26, Wiemker teaches the system of claim 24, wherein the virtual camera placement interface comprises a set of navigation controls (FIG. 5 [0052] The GUI 400 includes (wherein the virtual camera placement interface comprises) virtual controls and buttons 420 to provide settings for view selection, orientation, image processing, etc.  Control 422 provide control pointer/mouse options and controls (a set of navigation controls)), and wherein the processor is further configured to, perform an action in response to inputs via the set of navigation controls, wherein the action is selected from at least one of: a) adjust a speed and order at which the sequence of flythrough images is displayed, b) pause display of the sequence of flythrough images, c) display a new image from the set of preoperative images in the virtual camera view based upon inputs indicating a change to one or both of the view position and orientation from an initial view position and orientation provided by the route, and d) change one or both of the first point and the second point based upon the new image  ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors, some of which can be shared, FIG. 5 [0052] The GUI 400 includes virtual controls and buttons 420 to provide settings for view selection, orientation, image processing, etc.  Control 422 provide control pointer/mouse options and controls; this suggests that the processor can be further configured to perform the functions (and wherein the processor is further configured to perform an action) of the various elements shown in FIG. 5 GUI 400 responsive to the various virtual control elements displayed (in response to inputs via the set of navigation controls, wherein the action is selected from at least one of) because virtual controls and buttons 420 to provide setting for view selection and orientation of the image volume this suggests the “new path” button may cause a new path to display a new image from the set of preoperative images in the virtual camera view based upon inputs indicating a change to one or both of the view position and orientation from an initial view position and orientation provided by the route and change one or both the first point and the second point based upon the new image).  

Regarding dependent claim 27, Wiemker teaches the system of claim 26, wherein the processor is further configured to ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor (wherein the processor is further configured to), by a single shared processor, or by a plurality of individual processors, some of which can be shared), when the new image is displayed, update one or more of the preoperative image panes to comprise a new preoperative image from the set of preoperative images, wherein the new preoperative image for each is determined based upon its proximity and relationship to the new image (FIG. 5 [0052] The GUI 400 includes virtual controls and buttons 420 to provide settings for view selection, orientation, image processing, etc.  Control 422 provide control pointer/mouse options and controls, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; because FIG. 5 GUI 400 virtual controls and buttons 420 to provide setting for view selection and orientation includes “new path” button and image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, this suggests that a new path will yield new images displayed corresponding to a new current position of a depth in the new path of the pathway structure and when the new image is displayed surrounding the virtual line in the views concurrently viewable in the user interface including the endoluminal view (when the new image is displayed), the prior images in the concurrently displayed view panes displaying image slices associate with the prior path are updated to reflect new image slices from the image volume (update one or more of the preoperative image panes to comprise a new preoperative image from the set of preoperative images) wherein the new image slice image (the new image) is correspondingly aligned to depths along the pathway structure (is determined based upon its proximity and relationship to) of the new path for the concurrently displayed view panes (wherein the new preoperative image for each)).  

Regarding independent claim 31, Wiemker teaches a system (FIG. 1 [0030] a system 100 (a system)) comprising: a) a display (FIG. 1 [0034] Workstation 112 may include a display (comprising a display)); b) user input (FIG. 1 [0034] Interface 120 (user input) may include hardware devices, such as, a keyboard, mouse, a joystick or any other peripheral or control, may include software devices, such as virtual controls, panels, display panes, etc. or a  combination of both devices to permit user interaction with the workstation 112 for pointing control 108); c) a set of preoperative images associated with a patient (FIG. 1 [0034] Workstation 112 may include a display 118 for viewing internal images of a subject (associated with a patient). The images may include preoperative images (a set of preoperative images), real-time camera images and/or real-time intra-operative images); and d) a processor configured to ii) provide a virtual camera placement interface to a user via the display and receive inputs via the user input ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors, some of which can be shared, [0034] The display 118 is preferably configured to display one or more panes or view ports 124 in a graphical user interface (GUI) 106. The view ports 124 are preferably correlated such that they are updated simultaneously based on real or virtual trigger events. User interaction with the display 118 is further facilitated by an interface 120. Interface 120 may include hardware devices, such as, a keyboard, mouse, a joystick or any other peripheral or control, may include software devices, such as virtual controls, panels, display panes, etc. or a combination of both devices to permit user interaction with the workstation 112 for pointing control 108, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408. The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures, [0044] In an illustrative example, a mouse-movement in the Endoluminal-View 404 updates the other viewports 402, 406, 408 in real-time under the proposition that a current mouse point 412 would be the point in an airway wall 414 through which to advance a biopsy needle. The point 412 is determined by a viewing direction of this point in the virtual endoluminal rendering of viewport 404, and an underlying depth value of this point 412 in the virtual endoluminal rendering. Given this airway wall point coordinate, a virtual needle vector is computed as a vector between the airway wall point 412 and a current camera position of the Endoluminal-View 404. Alternatively, another position may be specified instead of the camera position; thus a processor provides functions (and provide) of various elements shown in FIG. 5 GUI 400 within which a current camera position of the Endoluminal-View 404 virtual rendering (a virtual camera placement interface) is displayed to a user of display 118 (to a user via the display) wherein user interactions is further facilitated by interface 120 (and receive inputs via the user input) such as a mouse); wherein the virtual camera placement interface comprises a set of image panes and a virtual camera view ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume, [0044] In an illustrative example, a mouse-movement in the Endoluminal-View 404 updates the other viewports 402, 406, 408 in real-time under the proposition that a current mouse point 412 would be the point in an airway wall 414 through which to advance a biopsy needle. The point 412 is determined by a viewing direction of this point in the virtual endoluminal rendering of viewport 404, and an underlying depth value of this point 412 in the virtual endoluminal rendering. Given this airway wall point coordinate, a virtual needle vector is computed as a vector between the airway wall point 412 and a current camera position of the Endoluminal-View 404; thus as shown in FIG. 5 a virtual current camera position of the Endoluminal-View 404 (and a virtual camera view) that is rendered within GUI 400 (wherein the virtual camera placement interface) that also comprises viewports 402, 406 and 408 utilizing pre-operative images 111 such as diagnostic volumetric CT images (comprises a set of image panes)), wherein each of the set of image panes corresponds to a distinct viewpoint ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume; thus suggests as shown in FIG. 5 GUI 400 comprising viewports 402, 406 and 408 utilizing pre-operative images 111 such as diagnostic volumetric CT images (wherein each of the set of image panes) are configured with a different orientation (corresponds to a distinct viewpoint)). 
Wiemker does not expressly teach processor configured to i) generate a three-dimensional model of an anatomy of a patient based on the set of preoperative images; and comprises a rendered view of the three-dimensional model based on the distinct viewpoint, and wherein the user input is operable to move a cursor over and make selections from the set of image panes, e) wherein the processor is further configured to: i) define a first point based upon a first selection received via the user input, wherein the first selection comprises a point on one of the set of image panes that corresponds to a first cursor position of the cursor when the first selection is received and the distinct viewpoint corresponding to the image pane on which the first cursor position is located ii) define a second point based upon a second cursor position of the cursor located on any of the set of image panes and the distinct viewpoint corresponding to the image pane on which the second cursor position is located, and iii) display a real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point.  
However, Wiemker’s embodiments suggest processor configured to i) generate a three-dimensional model of an anatomy of a patient based on the set of preoperative images ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors, some of which can be shared, [0041] Pre-operative images 111, such as diagnostic volumetric CT images…serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  The images 111 are employed for planning…to provide slices used to update the display 118 when planning a path, [0042] the depth (the third dimension) is updated by image processing, [0048] The Endoluminal-View 404 may be computed as a direct volume rendering; this suggests a processor provides functions (and a processor configured to) of various elements shown in FIG. 5 GUI 400 including computing Endoluminal-View 404 direct volume rendering (generate a three-dimensional model) of patient anatomy (of an anatomy of a patient) based on pre-operative images 111 (based on the set of preoperative images)); and comprises a rendered view of the three-dimensional model based on the distinct viewpoint ([0043] Referring to FIG. 5, an illustrative graphical user interface 400 includes a plurality of viewports 402, 404, 406 and 408…configured with different orientations…Viewport 404 includes a pre-operative image volume or a computer generated image volume.  The viewports 402, 404, 406 and 408  are preferably all coupled geometrically; this suggests the plurality of viewports comprises viewport 404 of the computer generated image volume showing the 3D model of the patient anatomy as shown in FIG. 5 (and comprises a rendered view of the three-dimensional model) geometrically coupled with the orientation (based on the distinct viewpoint) of the other viewports), and wherein the user input is operable to move a cursor over and make selections from the set of image panes ([0034] Interface 120 may include hardware devices, such as, a keyboard, mouse, a joystick or any other peripheral or control, may include software devices, such as virtual controls, panels, display panes, etc. or a  combination of both devices to permit user interaction with the workstation 112 for pointing control 108, [0049] A mouse click in the Standard-View (402) may be employed to trigger a rendering of an Endoluminal-View (404) at the mouse click point…a mouse click in the Reformatted-View 406 or 408 resets the central point of the Standard-View 402 as well as the camera point of the Endoluminal-View 404 to the selected point; this suggests user is able to move mouse interface (and wherein the user input) to affect pointing control 108 to Standard-View 402, Reformatted-View 406 or 408 to make mouse click on a selected view (is operable to move a cursor over and make selections from the set of image panes)), e) wherein the processor is further configured to ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor (wherein the processor is further configured to), by a single shared processor, or by a plurality of individual processors, some of which can be shared): i) define a first point based upon a first selection received via the user input ([0034] Interface 120 may include hardware devices, such as, a keyboard, mouse, a joystick or any other peripheral or control, may include software devices, such as virtual controls, panels, display panes, etc. or a  combination of both devices to permit user interaction with the workstation 112 for pointing control 108, [0049] A mouse click in the Standard-View 402 may be employed to trigger a rendering of an Endoluminal-View 404 at the mouse click point, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; this suggests defining a starting point (define a first point) for a mouse drag based on a mouse click (based upon a first selection) received using the mouse interface (received via the user input)), wherein the first selection comprises a point on one of the set of image panes that corresponds to a first cursor position of the cursor when the first selection is received and the distinct viewpoint corresponding to the image pane on which the first cursor position is located ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume, [0049] A mouse click in the Standard-View 402 may be employed to trigger a rendering of an Endoluminal-View 404 at the mouse click point, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; this suggests the mouse click (wherein the first selection) of the start position comprises a mouse click point (comprises a point) on the Standard-View 402 (on one of the set of) or other views 406 and 408 (image panes) utilizing pre-operative images 111 such as diagnostic volumetric CT images on which is shown a generated virtual line (that corresponds to a first cursor position of the cursor) as a starting position when user mouse clicks (when the first selection is received), the generated virtual line to provide a spatial reference with image information surrounding is concurrently viewable in a plurality of views including the click point on the Standard-View (and the distinct viewpoint corresponding to the image pane on which the first cursor is located)) ii) define a second point based upon a second cursor position of the cursor located on any of the set of image panes and the distinct viewpoint corresponding to the image pane on which the second cursor position is located ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume, [0049] A mouse click in the Standard-View 402 may be employed to trigger a rendering of an Endoluminal-View 404 at the mouse click point…It should be understood that updating any viewport may trigger the updates of the other views, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; because updating any viewport may trigger the updates of the other views this suggests that in block 510 when a path is extended by dragging a mouse to extend a visually rendered line (wherein the mouse cursor at the extended end point of the visually rendered line is construed as define a second point based upon a second cursor point of the cursor) in an image of the image volume displayed in Standard-View or other views 406 and 408 (located on any of the set of image panes) utilizing pre-operative images 111 such as diagnostic volumetric CT images on which is shown the generated virtual line along with the particular view (and the distinct viewpoint corresponding to the image pane) in which the mouse cursor clicked to establish the start point from which the mouse is dragged to extend the visually rendered line (on which the second cursor position is located)), and iii) display a real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated; this suggests as the mouse is dragged from a starting position (based upon the first point) mouse clicked in one of the views and then extended or retracted along a virtual line path to a mouse dragged changed position (and the second point) the virtual Endoluminal-View (in the virtual camera view) displayed is updated similar to image feedback from a real endoscopy (display a real-time virtual endoscopic preview)).
Because Wiemker’s embodiments further describe user mouse interactions with the various views displayed within the Wiemker’s system for graphical path planning and device tracking, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestions into Wiemker’s system GUI displaying different views utilizing pre-operative images  such as diagnostic volumetric CT images to teach a processor configured to i) generate a three-dimensional model of an anatomy of a patient based on the set of preoperative images; and ii) provide a virtual camera placement interface to a user via the display and receive inputs via the user input; and comprises a rendered view of the three-dimensional model based on the distinct viewpoint, and wherein the user input is operable to move a cursor over and make selections from the set of image panes, e) wherein the processor is further configured to: i) define a first point based upon a first selection received via the user input, wherein the first selection comprises a point on one of the set of image panes that corresponds to a first cursor position of the cursor when the first selection is received and the distinct viewpoint corresponding to the image pane on which the first cursor position is located ii) define a second point based upon a second cursor position of the cursor located on any of the set of image panes and the distinct viewpoint corresponding to the image pane on which the second cursor position is located, and iii) display a real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point.  These modifications would have been motivated by the desire to further facilitate semi-automated path planning and speeding up the planning workflow (Wiemker [0004]).

Regarding dependent claim 32, Wiemker teaches the system of claim 31, wherein the processor is further configured to ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor (wherein the processor is further configured to), by a single shared processor, or by a plurality of individual processors, some of which can be shared): a) change the second point as the cursor moves and the second cursor position changes, and b) update the real-time virtual endoscopic preview as the second point is changed ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated; this suggests as the mouse is continued to be dragged from a second depth position (change the second point) on the visually rendered line path (and the second cursor position changes) the virtual Endoluminal-View displayed is updated with image slice (update the real-time virtual endoscopic preview) as the depth changes to a new depth position (as the second point is changed) on the line path).
	
	Regarding dependent claim 34, Wiemker teaches the system of claim 31, wherein the processor is further configured to ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor (wherein the processor is further configured to), by a single shared processor, or by a plurality of individual processors, some of which can be shared), when displaying the real-time virtual endoscopic preview: a) determine a spatial relationship between the first point and the second point ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated; this suggests the virtual Endoluminal-View updates similar to image feedback from a real endoscopy (when display the real-time virtual endoscopic preview) as the mouse is dragged from a starting position (the first point) extended along a visually rendered line path within an image volume (determine a spatial relationship between) to a changed position (and the second point)), b) create a route through a series of rendered images based upon the spatial relationship ([0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure; this suggests once the starting position is established a path is extended (create a route) along the pathway structure rendered in the image volume (through the set of preoperative images) to the subsequent changed position (based upon the spatial relationship)), and c) display a sequence of flythrough images in the virtual camera view based upon the route ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; this suggests displaying image slices within the image volume also updates the endoluminal view (and display a sequence of flythrough images in the virtual camera view) as the mouse drag extends along the virtual line path (based upon the route)).  
	Regarding dependent claim 35, Wiemker teaches the system of claim 34, wherein the virtual camera placement interface comprises a set of navigation controls (FIG. 5 [0052] The GUI 400 includes (wherein the virtual camera placement interface comprises) virtual controls and buttons 420 to provide settings for view selection, orientation, image processing, etc.  Control 422 provide control pointer/mouse options and controls (a set of navigation controls)), and wherein the processor is further configured to, perform an action in response to inputs via the set of navigation controls, wherein the action is selected from at least one of: a) adjust a speed and order at which the sequence of flythrough images is displayed, b) pause display of the sequence of flythrough images, c) display a new rendered image of the three-dimensional model in the virtual camera view based upon inputs indicating a change to one or both of the view position and orientation from an initial view position and orientation provided by the route, and d) change one or both of the first point and the second point based upon the new image ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors, some of which can be shared, FIG. 5 [0052] The GUI 400 includes virtual controls and buttons 420 to provide settings for view selection, orientation, image processing, etc.  Control 422 provide control pointer/mouse options and controls; this suggests that the processor can be further configured to perform the functions (and wherein the processor is further configured to perform an action) of the various elements shown in FIG. 5 GUI 400 responsive to the various virtual control elements displayed (in response to inputs via the set of navigation controls, wherein the action is selected from at least one of) because virtual controls and buttons 420 to provide setting for view selection and orientation of the image volume this suggests the “new path” button may cause a new path to display a new image from the set of preoperative images in the virtual camera view based upon inputs indicating a change to one or both of the view position and orientation from an initial view position and orientation provided by the route and change one or both the first point and the second point based upon the new image).   
Regarding dependent claim 36, Wiemker teaches the system of claim 35, wherein the processor is further configured to ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor (wherein the processor is further configured to), by a single shared processor, or by a plurality of individual processors, some of which can be shared), when the new rendered image is displayed, update one or more of the image panes to comprise an updated rendered image of the three-dimensional model wherein the updated rendered image for each is determined based upon its proximity and relationship to the new rendered image (FIG. 5 [0052] The GUI 400 includes virtual controls and buttons 420 to provide settings for view selection, orientation, image processing, etc.  Control 422 provide control pointer/mouse options and controls, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; because FIG. 5 GUI 400 virtual controls and buttons 420 to provide setting for view selection and orientation includes “new path” button and image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, this suggests that a new path will yield new images displayed corresponding to a new current position of a depth in the new path of the pathway structure and when the new image is displayed surrounding the virtual line in the views concurrently viewable in the user interface including the endoluminal view (when the new image is displayed), the prior images in the concurrently displayed view panes displaying image slices associate with the prior path are updated to reflect new image slices from the image volume (update one or more of the preoperative image panes to comprise a new preoperative image from the set of preoperative images) wherein the new image slice image (the new image) is correspondingly aligned to depths along the pathway structure (is determined based upon its proximity and relationship to) of the new path for the concurrently displayed view panes (wherein the new preoperative image for each)).  

Regarding independent claim 40, Wiemker teaches a method for configuring a virtual camera in 3-D space with a virtual camera placement interface ([0057] FIG. 7, a method (a method), [0058] In block 612, the virtual line is generated to provide a spatial reference (in 3-D space) in a plurality of views including the endoluminal view and the one or more other views, [0043] Referring to FIG. 5 an illustrative graphical user interface 400 includes a plurality of viewports (with a virtual camera placement interface), [0044] a current camera position of the Endoluminal-View 404, [0059] In block 624, a camera angle for at least one of the views may be changed (for configuring a virtual camera) using a pointing control device), comprising: a) displaying a set of preoperative image panes via the virtual camera placement interface (FIG. 1 [0034] Workstation 112 may include a display 118 for viewing internal images of a subject. The images may include preoperative images, real-time camera images and/or real-time intra-operative images, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408, [0044] a current camera position of the Endoluminal-View 404; thus per FIG. 5 displaying viewports 402, 406 and 408 (comprising displaying a set of preoperative image panes) comprising preoperative images within GUI 400 (via the virtual camera placement interface) including the current camera position of the Endoluminal-View 404), wherein each of the set of preoperative image panes corresponds to a distinct viewpoint ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume; thus suggests as shown in FIG. 5 GUI 400 comprising viewports 402, 406 and 408 utilizing pre-operative images 111 such as diagnostic volumetric CT images (wherein each of the set of preoperative image panes) are configured with a different orientation (corresponds to a distinct viewpoint)).
Wiemker does not expressly teach wherein each of the set of preoperative image panes comprises a preoperative image selected from a set of preoperative images based on the distinct viewpoint; b) defining a first point based upon receiving a first selection from a user via the virtual camera placement interface, wherein the first selection comprises a point on one of the set of preoperative image panes that corresponds to a first cursor position of a cursor when the first selection is received and the distinct viewpoint corresponding to the preoperative image pane on which the first cursor position is located; c) defining a second point based upon a second cursor position of the cursor on any of the set of preoperative image panes and the distinct viewpoint corresponding to the preoperative image pane on which the second cursor position is located; and d) displaying a real-time virtual endoscopic preview via the virtual camera placement interface based upon the first point and the second point.   
However, Wiemker’s embodiments suggest wherein each of the set of preoperative image panes comprises a preoperative image selected from the set of preoperative images based on the distinct viewpoint ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume, [0044] In an illustrative example, a mouse-movement in the Endoluminal-View 404 updates the other viewports 402, 406, 408 in real-time under the proposition that a current mouse point 412 would be the point in an airway wall 414 through which to advance a biopsy needle. The point 412 is determined by a viewing direction of this point in the virtual endoluminal rendering of viewport 404, and an underlying depth value of this point 412 in the virtual endoluminal rendering. Given this airway wall point coordinate, a virtual needle vector is computed as a vector between the airway wall point 412 and a current camera position of the Endoluminal-View 404; this suggests as shown in FIG. 5 GUI 400 comprising viewports 402, 406 and 408 utilizing pre-operative images 111 such as diagnostic volumetric CT images are updated in real-time by mouse-movement in the Endoluminal-View 404 with pre-operative image volume image from the diagnostic volumetric CT images (and comprises a pre-operative image selected from the set of preoperative images) wherein pre-operative image volume image is updated within the viewports 402, 406 and 408 based on the viewport orientation (based on the distinct viewpoint)); b) defining a first point based upon receiving a first selection from a user via the virtual camera placement interface ([0034] Interface 120 may include hardware devices, such as, a keyboard, mouse, a joystick or any other peripheral or control, may include software devices, such as virtual controls, panels, display panes, etc. or a  combination of both devices to permit user interaction with the workstation 112 for pointing control 108, FIG. 5 [0049] A mouse click in the Standard-View 402 may be employed to trigger a rendering of an Endoluminal-View 404 at the mouse click point, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; this suggests defining a starting point (define a first point) for a mouse drag based on a mouse click (based upon a first selection) received using the mouse interface (received via the user input) wherein the selection can be made in the image volume displayed on Standard-View 402 of GUI 400 (via virtual camera placement interface)), wherein the first selection comprises a point on one of the set of preoperative image panes that corresponds to a first cursor position of a cursor when the first selection is received and the distinct viewpoint corresponding to the preoperative image pane on which the first cursor position is located ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume, [0049] A mouse click in the Standard-View 402 may be employed to trigger a rendering of an Endoluminal-View 404 at the mouse click point, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; this suggests the mouse click (wherein the first selection) of the start position comprises a mouse click point (comprises a point) on the Standard-View 402 (on one of the set of) or other views 406 and 408 (preoperative image panes) utilizing pre-operative images 111 such as diagnostic volumetric CT images on which is shown a generated virtual line (that corresponds to a first cursor position of the cursor) as a starting position when user mouse clicks (when the first selection is received), the generated virtual line to provide a spatial reference with image information surrounding is concurrently viewable in a plurality of views including the click point on the Standard-View (and the distinct viewpoint corresponding to the preoperative image pane on which the first cursor is located)); c) defining a second point based upon a second cursor position of the cursor on any of the set of preoperative image panes and the distinct viewpoint corresponding to the preoperative image pane on which the second cursor position is located ([0041] Pre-operative images 111, such as diagnostic volumetric CT images acquired before the procedure, serve as a “road map” for the procedure and provide very detailed information of the patient’s anatomy.  These images 111 are employed for planning, e.g., to define the optimal path along airways of a lung, for example, to reach the desired target, [0043] Referring to FIG. 5, an illustrative graphical user interface (GUI) 400 includes a plurality of viewports 402, 404, 406 and 408.  The GUI 400 may be employed in the workstation 112 (FIG. 1), which may include a Bronchoscopy Cockpit or other systems for planning and guiding bronchoscopic procedures.  The viewports 402, 404, 406 and 408 may be configured with different orientations, different sized panes, etc. In the present example, a Standard-View (SV) (axial) is shown in viewport 402. An Endoluminal-View (EV) is shown in viewport 404. One or more obliquely Reformatted-Views (e.g., RV1, RV2, RV3, etc.) are shown in viewports 406 and 408. Viewport 404 includes a pre-operative image volume, [0049] A mouse click in the Standard-View 402 may be employed to trigger a rendering of an Endoluminal-View 404 at the mouse click point…It should be understood that updating any viewport may trigger the updates of the other views, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure, [0058] In block 612, the virtual line is generated to provide a spatial reference in a plurality of views including the endoluminal view and the one or more other views. The virtual line is configured to guide the endoluminal view and is employed to provide a reference to concurrently permit updates in all of the views corresponding to a user selected position update of the virtual line. Image information surrounding the virtual line in the views is concurrently viewable in the user interface. In block 616, the virtual line is advanced or retracted in the endoluminal view or other view by advancing or withdrawing a pointing control device. All selected views are accordingly updated; because updating any viewport may trigger the updates of the other views this suggests that in block 510 when a path is extended by dragging a mouse to extend a visually rendered line (wherein the mouse cursor at the extended end point of the visually rendered line is construed as defining a second point based upon a second cursor point of the cursor) in an image of the image volume displayed in Standard-View or other views 406 and 408 (located on any of the set of preoperative image panes) utilizing pre-operative images 111 such as diagnostic volumetric CT images on which is shown the generated virtual line along with the particular view (and the distinct viewpoint corresponding to the preoperative image pane) in which the mouse cursor clicked to establish the start point from which the mouse is dragged to extend the visually rendered line (on which the second cursor position is located)); and d) displaying a real-time virtual endoscopic preview via the virtual camera placement interface based upon the first point and the second point ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated; this suggests as the mouse is dragged from a starting position (based upon the first point) mouse clicked in one of the views and then extended or retracted along a virtual line path to a mouse dragged changed position (and the second point) the virtual Endoluminal-View (via the virtual camera view) displayed is updated similar to image feedback from a real endoscopy (and displaying a real-time virtual endoscopic preview)).   
Because Wiemker’s embodiments further describe user mouse interactions with the various views displayed within the Wiemker’s method for configuring a virtual camera in 3-D space with a virtual camera placement interface, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestions into Wiemker’s method for configuring a virtual camera in 3-D space with a virtual camera placement interface, with a reasonable expectation of success, to teach wherein each of the set of preoperative image panes corresponds to a distinct viewpoint and comprises a preoperative image selected from a set of preoperative images based on the distinct viewpoint; b) defining a first point based upon receiving a first selection from a user via the virtual camera placement interface, wherein the first selection comprises a point on one of the set of preoperative image panes that corresponds to a first cursor position of a cursor when the first selection is received and the distinct viewpoint corresponding to the preoperative image pane on which the first cursor position is located; c) defining a second point based upon a second cursor position of the cursor on any of the set of preoperative image panes and the distinct viewpoint corresponding to the preoperative image pane on which the second cursor position is located; and d) displaying a real-time virtual endoscopic preview via the virtual camera placement interface based upon the first point and the second point.  This modification would have been motivated by the desire to further facilitate semi-automated path planning and speeding up the planning workflow (Wiemker [0004]).

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wiemker, as applied to claims 21 and 31 above, and further in view of Wang et al. (hereinafter Wang), US 2020/0030044 A1.

Regarding dependent claim 23, Wiemker teaches all the elements of claim 21.
Wiemker does not expressly teach wherein the processor is further configured to: a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, and b) create a virtual camera definition based upon the first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure.  
	However, Wang teaches wherein a processor is further configured to ([0044] a plurality of machine readable instructions which when executed by one or more processors associated with a planning workstation  are adapted to cause the one or more processors to perform (wherein a processor is further configured to)): a) after displaying a real-time virtual endoscopic preview, receive a second selection via a user input, wherein the second selection comprises a selected second point determined based upon a second point ([0101] FIG. 6 illustrates graphical user interface 400 in a preview mode, [0104] As depicted in FIG. 6, reduced anatomical model view 640 serves as a controller to allow the user to navigate through a preview of the route…As control point 650 is dragged back and forth, endoscope views 610 and 620 are updated to reflect the viewpoint of catheter 632 at the updated position of control point 650.  In the example, depicted in FIG. 6, control point 650 is displayed as a triangular cone representing the projected view of the endoscope from the distal end of the catheter, [0105] Once the one or more routes of the plan have been previewed, the clinician may proceed to save the plan.  For example, the clinician may click and/or tap a next step button of header 410 to proceed; this suggests after previewing the plan route with the endoscope projected view (after displaying a real-time virtual endoscopic preview) a clinician can click or tap on a button (receive a second selection via a user input wherein the second selection) to save the plan route that includes updated position (comprises a selected second point determined based upon a second point) control point projected view), and b) create a virtual camera definition based upon a first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure ([0101] FIG. 6 illustrates graphical user interface 400 in a preview mode, [0104] As depicted in FIG. 6, reduced anatomical model view 640 serves as a controller to allow the user to navigate through a preview of the route…As control point 650 is dragged back and forth, endoscope views 610 and 620 are updated to reflect the viewpoint of catheter 632 at the updated position of control point 650.  In the example, depicted in FIG. 6, control point 650 is displayed as a triangular cone representing the projected view of the endoscope from the distal end of the catheter, [0105] Once the one or more routes of the plan have been previewed, the clinician may proceed to save the plan.  For example, the clinician may click and/or tap a next step button of header 410 to proceed, [0106] The save mode is used when the planned medical procedure is complete and/or ready to transfer to a medical instrument to perform the medical procedure; this suggests a route plan that includes the planned positions for the control point projecting view of the endoscope (a virtual camera definition) can be saved (and create) including at least a first position of the control point (based upon a first point) and a updated second point of the control point (and the selected second point) wherein the saved route plan that includes the planned positions for the control point projecting view of the endoscope (wherein the virtual camera definition) can be configured to be usable (is configured to be usable) in performing an endoscopic medical instrument (by an image guided surgery navigation system) projecting views from its distal end during the medical procedure matching the saved plan route (to product a virtual endoscopic view during a surgical procedure)).
	Because Wiemker and Wang address the issue of planning endoscopic routes and previewing via virtual camera view on an user interface, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestions of wherein a processor is further configured to: a) after displaying a real-time virtual endoscopic preview, receive a second selection via a user input, wherein the second selection comprises a selected second point determined based upon a second point, and b) create a virtual camera definition based upon a first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure, as suggested by Wang, into Wiemker’s system, with a reasonable expectation of success, such that Wiemker’s system processor is further configured to receive an click input to save a plan route including updated positions of an endoscopic control point that projects a view wherein the saved route comprises at least an initial position and an updated position of the endoscope associated with projected view that can be used by an endoscopic system to perform the medical procedure to produce the planned projected views to teach wherein the processor is further configured to: a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, and b) create a virtual camera definition based upon the first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure.  This modification would have been motivated by the desire to provide a graphical user interface that supports intuitive planning of medical procedures including minimally invasive medical techniques (Wang [0004]).

Regarding dependent claim 33, Wiemker teaches all the elements of claim 31.
Wiemker does not expressly teach wherein the processor is further configured to: a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, and b) create a virtual camera definition based upon the first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure.
However, Wang teaches wherein a processor is further configured to ([0044] a plurality of machine readable instructions which when executed by one or more processors associated with a planning workstation  are adapted to cause the one or more processors to perform (wherein a processor is further configured to)): a) after displaying a real-time virtual endoscopic preview, receive a second selection via a user input, wherein the second selection comprises a selected second point determined based upon a second point ([0101] FIG. 6 illustrates graphical user interface 400 in a preview mode, [0104] As depicted in FIG. 6, reduced anatomical model view 640 serves as a controller to allow the user to navigate through a preview of the route…As control point 650 is dragged back and forth, endoscope views 610 and 620 are updated to reflect the viewpoint of catheter 632 at the updated position of control point 650.  In the example, depicted in FIG. 6, control point 650 is displayed as a triangular cone representing the projected view of the endoscope from the distal end of the catheter, [0105] Once the one or more routes of the plan have been previewed, the clinician may proceed to save the plan.  For example, the clinician may click and/or tap a next step button of header 410 to proceed; this suggests after previewing the plan route with the endoscope projected view (after displaying a real-time virtual endoscopic preview) a clinician can click or tap on a button (receive a second selection via a user input wherein the second selection) to save the plan route that includes updated position (comprises a selected second point determined based upon a second point) control point projected view), and b) create a virtual camera definition based upon a first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure ([0101] FIG. 6 illustrates graphical user interface 400 in a preview mode, [0104] As depicted in FIG. 6, reduced anatomical model view 640 serves as a controller to allow the user to navigate through a preview of the route…As control point 650 is dragged back and forth, endoscope views 610 and 620 are updated to reflect the viewpoint of catheter 632 at the updated position of control point 650.  In the example, depicted in FIG. 6, control point 650 is displayed as a triangular cone representing the projected view of the endoscope from the distal end of the catheter, [0105] Once the one or more routes of the plan have been previewed, the clinician may proceed to save the plan.  For example, the clinician may click and/or tap a next step button of header 410 to proceed, [0106] The save mode is used when the planned medical procedure is complete and/or ready to transfer to a medical instrument to perform the medical procedure; this suggests a route plan that includes the planned positions for the control point projecting view of the endoscope (a virtual camera definition) can be saved (and create) including at least a first position of the control point (based upon a first point) and a updated second point of the control point (and the selected second point) wherein the saved route plan that includes the planned positions for the control point projecting view of the endoscope (wherein the virtual camera definition) can be configured to be usable (is configured to be usable) in performing an endoscopic medical instrument (by an image guided surgery navigation system) projecting views from its distal end during the medical procedure matching the saved plan route (to product a virtual endoscopic view during a surgical procedure)).
	Because Wiemker and Wang address the issue of planning endoscopic routes and previewing via virtual camera view on an user interface, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestions of wherein a processor is further configured to: a) after displaying a real-time virtual endoscopic preview, receive a second selection via a user input, wherein the second selection comprises a selected second point determined based upon a second point, and b) create a virtual camera definition based upon a first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure, as suggested by Wang, into Wiemker’s system, with a reasonable expectation of success, such that Wiemker’s system processor is further configured to receive an click input to save a plan route including updated positions of an endoscopic control point that projects a view wherein the saved route comprises at least an initial position and an updated position of the endoscope associated with projected view that can be used by an endoscopic system to perform the medical procedure to produce the planned projected views to teach wherein the processor is further configured to: a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, and b) create a virtual camera definition based upon the first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure.  This modification would have been motivated by the desire to provide a graphical user interface that supports intuitive planning of medical procedures including minimally invasive medical techniques (Wang [0004]).

Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wiemker, as applied to claims 21 and 31 above, and further in view of Aizawa, US 2018/0160049 A1.

Regarding dependent claim 28, Wiemker teaches the system of claim 21, display the real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated; this suggests as the mouse is dragged from a starting position (based upon the first point) mouse clicked in one of the views and then extended or retracted along a virtual line path to a mouse dragged changed position (and the second point) the virtual Endoluminal-View (in the virtual camera view) displayed is updated similar to image feedback from a real endoscopy (display the real-time virtual endoscopic preview)).
Wiemker does not expressly teach wherein the processor is further configured to: a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, b) based upon a swap selection received via the user input, swap the first point and the selected second point, and c) display the real-time virtual endoscopic preview in the virtual camera view based upon the swap of the first point and the selected second point.  
However, Aizawa teaches wherein a processor is further configured to ([0028] The hardware components of the information processing apparatus 105 will be described first with reference to FIG. 3. A CPU Central Processing Unit 301 performs predetermined processing using a computer program and data stored in a RAM Random Access Memory 302 or a ROM Read Only Memory 303. Thus, the CPU 301 (wherein a processor) controls the overall operation of the information processing apparatus 105 and executes various processes (is further configured to)): a) after displaying a preview, receive a second selection via a user input, wherein the second selection comprises a selected second point determined based upon a second point ([0061] When the operator views an image captured from the opposite side with respect to an object 701 in the virtual-viewpoint image 501 currently displayed on the display (after displaying a preview), he/she selects “reversal” of the virtual camera switching button 502 (receive a second selection). This selection operation is performed using, for example, a mouse (via a user input). If the virtual camera switching button 502 is selected (wherein the second selection), the position of the virtual camera 201 is switched to the position (comprises a selected second point determined) on the opposite side with respect to the object 701 (wherein the point opposite side with respect to point position of object 701 is construed as based upon a second point)), b) based upon a swap selection received via the user input, swap a first point and the selected second point ([0061] When the operator views an image captured from the opposite side with respect to an object 701 in the virtual-viewpoint image 501 currently displayed on the display, he/she selects “reversal” of the virtual camera switching button 502. This selection operation is performed using, for example, a mouse (received via the user input). If the virtual camera switching button 502 is selected (based upon a swap selection), the position of the virtual camera 201 (wherein the point position of the virtual camera 201 is construed as a first point) is switched (swap) to the position on the opposite side with respect to the object 701 (wherein the point opposite side with respect to point position of object 701 is construed as the selected second point)), and c) display the preview in a virtual camera view based upon the swap of the first point and the selected second point ([0061] If the virtual camera switching button 502 is selected, the position of the virtual camera 201 (wherein the point position of the virtual camera 201 is construed as the first point) is switched to the position on the opposite side with respect to the object 701 (wherein the point opposite side with respect to point position of object 701 is construed as the selected second point).  The virtual-viewpoint image 501 (in a virtual camera view) displayed on the display (and display the preview) is also changed to a virtual-viewpoint image viewed from the viewpoint of the virtual camera 201 after switching (based upon the swap of)).
Because Wiemker and Aizawa address the issue of displaying virtual camera viewpoints along a path, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestions of wherein a processor is further configured to: a) after displaying a preview, receive a second selection via a user input, wherein the second selection comprises a selected second point determined based upon a second point, b) based upon a swap selection received via the user input, swap a first point and the selected second point, and c) display the preview in a virtual camera view based upon the swap of the first point and the selected second point, as suggested by Aizawa, into Wiemker’s system, with a reasonable expectation of success, such that Wiemker’s system processor that displays the real-time virtual endoscopic preview in the virtual camera view based on a first point and a second point is further configured to switch the viewpoint of the virtual Endoluminal-View currently previewed with a second selected viewpoint via a mouse selection of a button wherein based on the mouse selection of the switch the current viewpoint displayed is swapped to the second viewpoint to teach wherein the processor is further configured to: a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, b) based upon a swap selection received via the user input, swap the first point and the selected second point, and c) display the real-time virtual endoscopic preview in the virtual camera view based upon the swap of the first point and the selected second point.  This modification would have been motivated by the desire to provide the user with an easier implementation to implement smooth camera work before and after switching the virtual camera (Aizawa [0003]).

Regarding dependent claim 37, Wiemker teaches the system of claim 31, display the real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated; this suggests as the mouse is dragged from a starting position (based upon the first point) mouse clicked in one of the views and then extended or retracted along a virtual line path to a mouse dragged changed position (and the second point) the virtual Endoluminal-View (in the virtual camera view) displayed is updated similar to image feedback from a real endoscopy (display the real-time virtual endoscopic preview)).
Wiemker does not expressly teach wherein the processor is further configured to: a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, b) based upon a swap selection received via the user input, swap the first point and the selected second point, and c) display the real-time virtual endoscopic preview in the virtual camera view based upon the swap of the first point and the selected second point.  
However, Aizawa teaches wherein a processor is further configured to ([0028] The hardware components of the information processing apparatus 105 will be described first with reference to FIG. 3. A CPU Central Processing Unit 301 performs predetermined processing using a computer program and data stored in a RAM Random Access Memory 302 or a ROM Read Only Memory 303. Thus, the CPU 301 (wherein a processor) controls the overall operation of the information processing apparatus 105 and executes various processes (is further configured to)): a) after displaying a preview, receive a second selection via a user input, wherein the second selection comprises a selected second point determined based upon a second point ([0061] When the operator views an image captured from the opposite side with respect to an object 701 in the virtual-viewpoint image 501 currently displayed on the display (after displaying a preview), he/she selects “reversal” of the virtual camera switching button 502 (receive a second selection). This selection operation is performed using, for example, a mouse (via a user input). If the virtual camera switching button 502 is selected (wherein the second selection), the position of the virtual camera 201 is switched to the position (comprises a selected second point determined) on the opposite side with respect to the object 701 (wherein the point opposite side with respect to point position of object 701 is construed as based upon a second point)), b) based upon a swap selection received via the user input, swap a first point and the selected second point ([0061] When the operator views an image captured from the opposite side with respect to an object 701 in the virtual-viewpoint image 501 currently displayed on the display, he/she selects “reversal” of the virtual camera switching button 502. This selection operation is performed using, for example, a mouse (received via the user input). If the virtual camera switching button 502 is selected (based upon a swap selection), the position of the virtual camera 201 (wherein the point position of the virtual camera 201 is construed as a first point) is switched (swap) to the position on the opposite side with respect to the object 701 (wherein the point opposite side with respect to point position of object 701 is construed as the selected second point)), and c) display the preview in a virtual camera view based upon the swap of the first point and the selected second point ([0061] If the virtual camera switching button 502 is selected, the position of the virtual camera 201 (wherein the point position of the virtual camera 201 is construed as the first point) is switched to the position on the opposite side with respect to the object 701 (wherein the point opposite side with respect to point position of object 701 is construed as the selected second point).  The virtual-viewpoint image 501 (in a virtual camera view) displayed on the display (and display the preview) is also changed to a virtual-viewpoint image viewed from the viewpoint of the virtual camera 201 after switching (based upon the swap of)).
Because Wiemker and Aizawa address the issue of displaying virtual camera viewpoints along a path, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestions of wherein a processor is further configured to: a) after displaying a preview, receive a second selection via a user input, wherein the second selection comprises a selected second point determined based upon a second point, b) based upon a swap selection received via the user input, swap a first point and the selected second point, and c) display the preview in a virtual camera view based upon the swap of the first point and the selected second point, as suggested by Aizawa, into Wiemker’s system, with a reasonable expectation of success, such that Wiemker’s system processor that displays the real-time virtual endoscopic preview in the virtual camera view based on a first point and a second point is further configured to switch the viewpoint of the virtual Endoluminal-View currently previewed with a second selected viewpoint via a mouse selection of a button wherein based on the mouse selection of the switch the current viewpoint displayed is swapped to the second viewpoint to teach wherein the processor is further configured to: a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, b) based upon a swap selection received via the user input, swap the first point and the selected second point, and c) display the real-time virtual endoscopic preview in the virtual camera view based upon the swap of the first point and the selected second point.  This modification would have been motivated by the desire to provide the user with an easier implementation to implement smooth camera work before and after switching the virtual camera (Aizawa [0003]).

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wiemker, as applied to claims 21 and 31 above, and further in view of JAGGA, US 2018/0042681 A1.

Regarding dependent claim 29, Wiemker teaches the system of claim 21, wherein the processor is further configured to: ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor (wherein the processor is further configured to), by a single shared processor, or by a plurality of individual processors, some of which can be shared) displaying the real-time virtual endoscopic preview ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy; this suggests the virtual Endoluminal-View updates similar to image feedback from a real endoscopy (when display the real-time virtual endoscopic preview)).
Wiemker does not expressly teach a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, b) based upon a modify selection received via the user input, discard one of the first point or the selected second point, c) define a modified point based upon a third cursor position, wherein the modified point is the point that was discarded, and d) display the real-time virtual endoscopic preview in the virtual camera view based upon a retained point and the modified point, wherein the retained point is the point that was not discarded.  
However, JAGGA teaches wherein a processor is further configured to ([0051] Various embodiments and aspects of the present disclosure may be implemented via the processor(s) (wherein a processor is further configured to) 1602 and/or memory(ies) 1604): a) after displaying a preview ([0068] FIG. 6 shows an example of a user interface, also referred to as an augmented reality display, [0069] The augmented reality display shows a virtual depiction, or a ghost representation 600 (after displaying a preview), of the surgical tool 220 superimposed on the surgical field), receive a second selection via a user input, wherein the second selection comprises a selected second point determined based upon a second point ([0071] FIG. 7 shows an example user interface that may be a variant of the user interface shown in FIG. 6.  In the example of FIG. 7, two waypoints may have been created intraoperatively.  Accordingly, two ghost representations 600a, 600b may be shown in the augmented reality display, each ghost representation 600a, 600b corresponding to the stored position and orientation of a respective waypoint, [0073] The user interface of FIG. 6 may process to that of FIG. 8, for example, when the surgeon 101 moves the surgical tool 220 to match the ghost representation 600…when the position and orientation of the surgical tool 220 has successfully returned to the waypoint, feedback may be provided to indicate that the surgical tool 220 has successfully returned to the waypoint; this suggests that a surgeon 101 can moves the tool to match (receive a second selection via a user input) a ghost representation 600b in FIG. 7 which is a variant of FIG. 6 wherein feedback is provided when the tool has been moved to ghost representation 600b (wherein the second selection) representing a second waypoint (comprises a selected second point determined based upon a second point)), b) based upon a modify selection received via the user input, discard one of the first point or the selected second point (FIG. 7 [0074] After the surgical tool 220 has successfully returned to the waypoint, depiction of the waypoint may be removed from the user interface, e.g. manually dismissed; this suggests that a user can manually dismiss when tool has successfully moved returning to second waypoint representation of 600b FIG. 7 (based upon a modify selection received via the user input) to remove the returned to waypoint from the user interface (discard one of the first point or the selected second point)), c) define a modified point based upon a third cursor position, wherein the modified point is the point that was discarded (FIG. 7 [0074] Even if the depiction of the waypoint is removed from the user interface, the waypoint and its stored position and orientation remain stored in memory…and may be recalled to the user interface at a later time; this suggests that a later time the user can manually recall a waypoint (define a modified point) storing a tool position and orientation (based upon a third cursor position) wherein the recalled waypoint (wherein the modified point) could be a waypoint that was previously dismissed and removed from the user interface (is the point that was discarded)), and d) display a preview in a virtual camera view based upon a retained point and the modified point, wherein the retained point is the point that was not discarded ([0069] The augmented reality display shows a virtual depiction, [0074] Even if the depiction of the waypoint is removed from the user interface, the waypoint and its stored position and orientation remain stored in memory…and may be recalled to the user interface at a later time, [0075] FIG. 9 may be modified to show outlines 900 corresponding to more than one waypoint, for example similarly to the example of FIG. 7; this suggests displaying outlines corresponding to two waypoint in augmented reality displayed virtual depiction of FIG. 7 (display a preview in a virtual camera view) such as a first waypoint 600a (based upon a retained point) that was not dismissed and a second waypoint 600b (and the modified point) manually recalled from memory, wherein the first waypoint 600a (wherein the retained point) was not yet moved to and thus the first waypoint 600a was not dismissed (is the point that was not discarded)).
Because Wiemker and JAGGA address the issue of user interface associated with a surgical procedure involving various position and orientation waypoints, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestions of wherein a processor is further configured to: a) after displaying a preview, receive a second selection via a user input, wherein the second selection comprises a selected second point determined based upon a second point, b) based upon a modify selection received via the user input, discard one of the first point or the selected second point, c) define a modified point based upon a third cursor position, wherein the modified point is the point that was discarded, and d) display a preview in a virtual camera view based upon a retained point and the modified point, wherein the retained point is the point that was not discarded, as suggested by JAGGA, into Wiemker’s system, with a reasonable expectation of success, such that Wiemker’s system processor is further configured to enable a user selection moving the input of the mouse cursor to the second point identified with the displayed virtual Endoluminal-View and then dismissing the second point from the user interface wherein a subsequent time later enabling the user to recall a discarded point from memory to be presented within the virtual Endoluminal-View alongside a first point that was not previously dismissed to teach a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, b) based upon a modify selection received via the user input, discard one of the first point or the selected second point, c) define a modified point based upon a third cursor position, wherein the modified point is the point that was discarded, and d) display the real-time virtual endoscopic preview in the virtual camera view based upon a retained point and the modified point, wherein the retained point is the point that was not discarded.  This modification would have been motivated by the desire to provide a surgeon user with the ability to accurately and precisely return a tool to a particular position (JAGGA [0003]).

Regarding dependent claim 38, Wiemker teaches the system of claim 31, wherein the processor is further configured to: ([0027] The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor (wherein the processor is further configured to), by a single shared processor, or by a plurality of individual processors, some of which can be shared) displaying the real-time virtual endoscopic preview ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy; this suggests the virtual Endoluminal-View updates similar to image feedback from a real endoscopy (when display the real-time virtual endoscopic preview)).
Wiemker does not expressly teach a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, b) based upon a modify selection received via the user input, discard one of the first point or the selected second point, c) define a modified point based upon a third cursor position, wherein the modified point is the point that was discarded, and d) display the real-time virtual endoscopic preview in the virtual camera view based upon a retained point and the modified point, wherein the retained point is the point that was not discarded.  
However, JAGGA teaches wherein a processor is further configured to ([0051] Various embodiments and aspects of the present disclosure may be implemented via the processor(s) (wherein a processor is further configured to) 1602 and/or memory(ies) 1604): a) after displaying a preview ([0068] FIG. 6 shows an example of a user interface, also referred to as an augmented reality display, [0069] The augmented reality display shows a virtual depiction, or a ghost representation 600 (after displaying a preview), of the surgical tool 220 superimposed on the surgical field), receive a second selection via a user input, wherein the second selection comprises a selected second point determined based upon a second point ([0071] FIG. 7 shows an example user interface that may be a variant of the user interface shown in FIG. 6.  In the example of FIG. 7, two waypoints may have been created intraoperatively.  Accordingly, two ghost representations 600a, 600b may be shown in the augmented reality display, each ghost representation 600a, 600b corresponding to the stored position and orientation of a respective waypoint, [0073] The user interface of FIG. 6 may process to that of FIG. 8, for example, when the surgeon 101 moves the surgical tool 220 to match the ghost representation 600…when the position and orientation of the surgical tool 220 has successfully returned to the waypoint, feedback may be provided to indicate that the surgical tool 220 has successfully returned to the waypoint; this suggests that a surgeon 101 can moves the tool to match (receive a second selection via a user input) a ghost representation 600b in FIG. 7 which is a variant of FIG. 6 wherein feedback is provided when the tool has been moved to ghost representation 600b (wherein the second selection) representing a second waypoint (comprises a selected second point determined based upon a second point)), b) based upon a modify selection received via the user input, discard one of the first point or the selected second point (FIG. 7 [0074] After the surgical tool 220 has successfully returned to the waypoint, depiction of the waypoint may be removed from the user interface, e.g. manually dismissed; this suggests that a user can manually dismiss when tool has successfully moved returning to second waypoint representation of 600b FIG. 7 (based upon a modify selection received via the user input) to remove the returned to waypoint from the user interface (discard one of the first point or the selected second point)), c) define a modified point based upon a third cursor position, wherein the modified point is the point that was discarded (FIG. 7 [0074] Even if the depiction of the waypoint is removed from the user interface, the waypoint and its stored position and orientation remain stored in memory…and may be recalled to the user interface at a later time; this suggests that a later time the user can manually recall a waypoint (define a modified point) storing a tool position and orientation (based upon a third cursor position) wherein the recalled waypoint (wherein the modified point) could be a waypoint that was previously dismissed and removed from the user interface (is the point that was discarded)), and d) display a preview in a virtual camera view based upon a retained point and the modified point, wherein the retained point is the point that was not discarded ([0069] The augmented reality display shows a virtual depiction, [0074] Even if the depiction of the waypoint is removed from the user interface, the waypoint and its stored position and orientation remain stored in memory…and may be recalled to the user interface at a later time, [0075] FIG. 9 may be modified to show outlines 900 corresponding to more than one waypoint, for example similarly to the example of FIG. 7; this suggests displaying outlines corresponding to two waypoint in augmented reality displayed virtual depiction of FIG. 7 (display a preview in a virtual camera view) such as a first waypoint 600a (based upon a retained point) that was not dismissed and a second waypoint 600b (and the modified point) manually recalled from memory, wherein the first waypoint 600a (wherein the retained point) was not yet moved to and thus the first waypoint 600a was not dismissed (is the point that was not discarded)).
Because Wiemker and JAGGA address the issue of user interface associated with a surgical procedure involving various position and orientation waypoints, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestions of wherein a processor is further configured to: a) after displaying a preview, receive a second selection via a user input, wherein the second selection comprises a selected second point determined based upon a second point, b) based upon a modify selection received via the user input, discard one of the first point or the selected second point, c) define a modified point based upon a third cursor position, wherein the modified point is the point that was discarded, and d) display a preview in a virtual camera view based upon a retained point and the modified point, wherein the retained point is the point that was not discarded, as suggested by JAGGA, into Wiemker’s system, with a reasonable expectation of success, such that Wiemker’s system processor is further configured to enable a user selection moving the input of the mouse cursor to the second point identified with the displayed virtual Endoluminal-View and then dismissing the second point from the user interface wherein a subsequent time later enabling the user to recall a discarded point from memory to be presented within the virtual Endoluminal-View alongside a first point that was not previously dismissed to teach a) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, b) based upon a modify selection received via the user input, discard one of the first point or the selected second point, c) define a modified point based upon a third cursor position, wherein the modified point is the point that was discarded, and d) display the real-time virtual endoscopic preview in the virtual camera view based upon a retained point and the modified point, wherein the retained point is the point that was not discarded.  This modification would have been motivated by the desire to provide a surgeon user with the ability to accurately and precisely return a tool to a particular position (JAGGA [0003]).

Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wiemker, as applied to claims 21 and 31 above, and further in view of Bitter et al. (hereinafter Bitter), US 2005/0228250 A1.

Regarding dependent claim 30, Wiemker teaches the system of claim 21, display the real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated; this suggests as the mouse is dragged from a starting position (based upon the first point) mouse clicked in one of the views and then extended or retracted along a virtual line path to a mouse dragged changed position (and the second point) the virtual Endoluminal-View (in the virtual camera view) displayed is updated similar to image feedback from a real endoscopy (display the real-time virtual endoscopic preview)).
Wiemker does not expressly teach wherein the processor is further configured to, prior to the first selection being received via the user input: a) define the first point based upon the first cursor position located on one of the set of preoperative image panes, b) define the second point based upon the viewpoint corresponding to the preoperative image pane on which the first cursor position is located.  
However, Bitter teaches wherein a processor is further configure to ([0031] It is to be understood that the systems and methods described herein in accordance with the present invention may be implemented (is further configured to) in various forms of hardware…special purpose processors (wherein a processor), or a combination thereof), prior to a first selection being received via a user input ([0117] the user could re-orientate the viewpoint back to the original position; wherein an original viewpoint position suggests prior to a first selection being received via a user input): a) define a first point based upon a first cursor position located on one of a set of image panes ([0117] the user wants one frame to take on the viewpoint of the other, the user could simply click on the button and “drag and drop” it into the 3D frame that the user wants to change.  When the user lets go of the left mouse button, the viewpoint in the second frame will match the other viewpoint; this suggests the user clicks on a point (define a first point) with the mouse cursor in the source frame (based upon a first cursor position located on one) of the plurality of frames displayed (of a set of image panes)), b) define a second point based upon a viewpoint corresponding to an image pane on which the first cursor position is located ([0117] the user wants one frame to take on the viewpoint of the other, the user could simply click on the button and “drag and drop” it into the 3D frame that the user wants to change.  When the user lets go of the left mouse button, the viewpoint in the second frame will match the other viewpoint; this suggests the user release the mouse cursor by letting go of the left mouse button on a point (define a second point) with the second target frame based on the mouse cursor dragging the source frame with the viewpoint (based upon a viewpoint corresponding to an image pane on which the first cursor position is located) to orient the viewpoint of the target second frame).
Because Wiemker and Bitter address the issue of setting viewport viewpoints based on mouse inputs from a first point dragged to a second point, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestions of wherein a processor is further configure to, prior to a first selection being received via a user input: a) define a first point based upon a first cursor position located on one of a set of image panes, b) define a second point based upon a viewpoint corresponding to an image pane on which the first cursor position is located, as suggested by Bitter, into Wiemker’s system, with a reasonable expectation of success, such that Wiemker’s system processor is further configured to orient the viewpoint of the virtual Endoluminal-View prior to user click starting point selection by clicking on a point within one of the views with the mouse cursor, dragging and then releasing onto the virtual Endoluminal-View to set the viewpoint based on the view with that viewpoint that the mouse cursor clicked to drag from and then to orient the Endoluminal-View viewpoint to teach wherein the processor is further configured to, prior to the first selection being received via the user input: a) define the first point based upon the first cursor position located on one of the set of preoperative image panes, b) define the second point based upon the viewpoint corresponding to the preoperative image pane on which the first cursor position is located, and c) display the real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point.  This modification would have been motivated by the desire to provide the user with an efficient or intuitive means to navigate through 3D information useful for diagnosis and formulation of treatment strategies (Bitter [0005]).

Regarding dependent claim 39, Wiemker teaches the system of claim 31, display the real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point ([0024] In another embodiment, a graphical user interface (GUI) includes several viewports or panes which permit movement in a virtual Endoluminal-View similar to image feedback from a real endoscopy, [0054] In block 508, a start point is selected in the image volume of the pathway structure.  The start point may include a mouse click to select the start position for a mouse drag.  In block 510, a path is extended along the pathway structure.  This may include dragging the mouse to extend a visually rendered line in an image of the image volume, [0055] In block 512, image slices are displayed corresponding with a current position of a depth in the path of the pathway structure. The image slices are updated along the path in accordance with changes in the depth along the pathway structure corresponding with the image slices. In one example, the path is selected along an endoluminal structure. The mouse drag follows a computed centerline of the endoluminal structure. In block 514, a center location is computed for the endoluminal structure in the path, and the center location is compared to a trace of the path to determine whether the stacked slice being viewed should be updated. As the mouse drag continues, the depth of the mouse drag changes to follow the endoluminal structure. As the depth changes, the image slice is updated; this suggests as the mouse is dragged from a starting position (based upon the first point) mouse clicked in one of the views and then extended or retracted along a virtual line path to a mouse dragged changed position (and the second point) the virtual Endoluminal-View (in the virtual camera view) displayed is updated similar to image feedback from a real endoscopy (display the real-time virtual endoscopic preview)).
Wiemker does not expressly teach wherein the processor is further configured to, prior to the first selection being received via the user input: a) define the first point based upon the first cursor position located on one of the set of preoperative image panes, b) define the second point based upon the viewpoint corresponding to the preoperative image pane on which the first cursor position is located.  
However, Bitter teaches wherein a processor is further configure to ([0031] It is to be understood that the systems and methods described herein in accordance with the present invention may be implemented (is further configured to) in various forms of hardware…special purpose processors (wherein a processor), or a combination thereof), prior to a first selection being received via a user input ([0117] the user could re-orientate the viewpoint back to the original position; wherein an original viewpoint position suggests prior to a first selection being received via a user input): a) define a first point based upon a first cursor position located on one of a set of image panes ([0117] the user wants one frame to take on the viewpoint of the other, the user could simply click on the button and “drag and drop” it into the 3D frame that the user wants to change.  When the user lets go of the left mouse button, the viewpoint in the second frame will match the other viewpoint; this suggests the user clicks on a point (define a first point) with the mouse cursor in the source frame (based upon a first cursor position located on one) of the plurality of frames displayed (of a set of image panes)), b) define a second point based upon a viewpoint corresponding to an image pane on which the first cursor position is located ([0117] the user wants one frame to take on the viewpoint of the other, the user could simply click on the button and “drag and drop” it into the 3D frame that the user wants to change.  When the user lets go of the left mouse button, the viewpoint in the second frame will match the other viewpoint; this suggests the user release the mouse cursor by letting go of the left mouse button on a point (define a second point) with the second target frame based on the mouse cursor dragging the source frame with the viewpoint (based upon a viewpoint corresponding to an image pane on which the first cursor position is located) to orient the viewpoint of the target second frame).
Because Wiemker and Bitter address the issue of setting viewport viewpoints based on mouse inputs from a first point dragged to a second point, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestions of wherein a processor is further configure to, prior to a first selection being received via a user input: a) define a first point based upon a first cursor position located on one of a set of image panes, b) define a second point based upon a viewpoint corresponding to an image pane on which the first cursor position is located, as suggested by Bitter, into Wiemker’s system, with a reasonable expectation of success, such that Wiemker’s system processor is further configured to orient the viewpoint of the virtual Endoluminal-View prior to user click starting point selection by clicking on a point within one of the views with the mouse cursor, dragging and then releasing onto the virtual Endoluminal-View to set the viewpoint based on the view with that viewpoint that the mouse cursor clicked to drag from and then to orient the Endoluminal-View viewpoint to teach wherein the processor is further configured to, prior to the first selection being received via the user input: a) define the first point based upon the first cursor position located on one of the set of preoperative image panes, b) define the second point based upon the viewpoint corresponding to the preoperative image pane on which the first cursor position is located, and c) display the real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point.  This modification would have been motivated by the desire to provide the user with an efficient or intuitive means to navigate through 3D information useful for diagnosis and formulation of treatment strategies (Bitter [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Viswanathan et al., US 2006/0025679 A1 (Feb. 2, 2006) (Abstract
An interface for remotely controlling a medical device in a patient's body provides a two dimensional display of a three dimensional rendering of the operating region, and allows the user to select the orientation or location of the distal end of the medical device on the display and then operate a navigation system to cause the distal end of the medical device to approximately assume the selected orientation or location).                                                                                                                                                                                                  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143    

                                                                                                                                                                                                      /BEAU D SPRATT/Primary Examiner, Art Unit 2143